 



Exhibit 10.22
AMENDMENT NO. 1
TO THE
PIEDMONT NATURAL GAS COMPANY
EXECUTIVE LONG-TERM INCENTIVE PLAN
     THIS AMENDMENT NO. 1 (this “Amendment”) to the Piedmont Natural Gas Company
Executive Long-Term Incentive Plan, approved by the Company’s shareholders on
February 27, 2004 (the “Plan”), is adopted as of the 7th day of September, 2007,
by PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina corporation (the
“Company”).
Statement of Purpose
     The Company maintains the Plan to provide incentive compensation to
executives and other key employees of the Company and its affiliates. The Plan
has been replaced by the Piedmont Natural Gas Company, Inc. Incentive
Compensation Plan (the “ICP”), approved by the Company’s shareholders on
March 3, 2006, and the Company will make no further awards under the Plan. The
Company desires to amend the Plan to make certain provisions of previously
granted and currently outstanding awards under the Plan conform to the terms of
awards made under the ICP.
     NOW, THEREFORE, the Company does hereby declare that the Plan is hereby
amended effective as of the date hereof as follows:
1. Section 5.1 of the Plan is amended to read as follows:

“5.1 Death. Notwithstanding any contrary provision of the Plan or any award
agreement entered into with a Participant, in the case of the death of a
Participant prior to the end of any Performance Period, 100% of the Units
awarded to the Participant for such Performance Period shall be distributed
within a reasonable period after the Participant’s death without any adjustment
for the levels of performance actually achieved during the Performance Period
prior to or after the Participant’s death.”
2. The last paragraph of Section 5.2 of the Plan is amended to read as follows:
“Notwithstanding any contrary provision of the Plan or any award agreement
entered into with a Participant, in the event of a Participant’s absence from
employment before the end of any Performance Period under circumstances
entitling the Participant to benefits under the Company’s Long Term Disability
Plan, the number of Units awarded to the Participant will be prorated based on
the portion of the Performance Period during which the Participant was an active
Participant (i.e., excluding the period of disability) and the prorated Units
shall be distributed following the end of the Performance Period based on the
levels of performance for the entire Performance Period.”

 



--------------------------------------------------------------------------------



 



3. The following new subsection is added to the end of Section 5.2 to read as
follows:
“5.23 Short-Term Disability; Other Authorized Leaves of Absence. Absence of a
Participant from employment during a Performance Period and entitling the
Participant to (i) reemployment rights following military service under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) (or any other
similar applicable federal or state law) or (ii) sickness allowance and/or
short-term disability benefits under the Company’s employee benefit plans shall
not affect any Units awarded to the Participant. In the event a Participant is
absent from employment during a Performance Period due to an authorized leave of
absence not described in the immediately preceding sentence, the number of Units
awarded to the Participant will be prorated based on the portion of the
Performance Period during which the Participant was an active Participant (i.e.,
excluding the period of the authorized leave of absence) and the prorated Units
shall be distributed following the end of the Performance Period based on the
levels of performance for the entire Performance Period.
4. Section 5.3 of the Plan is amended to read as follows:
“5.3 Resignation, Other Termination. In case of any other termination of
employment of a Participant, prior to the end of any Performance Period, all
Units awarded to the Participant with respect to any such Performance Period
shall be immediately forfeited and canceled.”
5. The first sentence of Section 5.5 of the Plan is amended to read as follows:

“Notwithstanding any contrary provision of the Plan or any award agreement
entered into with a Participant, in the event of a “Change of Control” of the
Company (as defined in the Piedmont Natural Gas Company, Inc. Incentive
Compensation Plan, approved by the Company’s shareholders on March 3, 2006, 100%
of the Units awarded to a Participant for any Performance Period then in
progress shall be distributed to the Participant within two and one-half months
after the Change in Control without any adjustment for the levels of performance
actually achieved during the Performance Period prior to or after the Change in
Control.”
6. The last two sentences of Section 5.5 of the Plan are deleted in their
entirety.
7. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be
executed by its duly authorized officer as of the day and year first above
written.

                  PIEDMONT NATURAL GAS COMPANY, INC.    
 
           
 
  By:   /s/ Kevin M. O’Hara    
 
                Name: Kevin M. O’Hara         Title: Sr. Vice President —
Corporate and               Community Affairs    

3